4
we

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

 

   

Vv. (For Offenses Committed On or fuftgr November tp 1987) »
JUAN CARLOS PRADO ROMERO (8) . 2 REEMA Da
aka Mono Case Number: 3:17-CR-Q1465-LAB) scp court

Jason Lee Beckner ay

Defendant’s Attorney

USM Number 84104-298

[] -
THE DEFENDANT:

 

pleaded guilty to count(s) Two of the 7" Superseding Indictment

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense 7 Count
21:959,960,963; 46:70507, 21:853 - International Conspiracy To Distribute Controlled Substances; 2SSSSS8S
The defendant is sentenced as provided in pages 2 through 3 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L]- The defendant has been found not guilty on countfs)

 

x] Count(s) remaining are dismissed on the motion of the United States,

 

&] Assessment: $106.00

[] JVTA Assessment*; $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine C] Forfeiture pursuant to order filed , included herein,
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances. ,

January 21, 2020

Date of Imposition of Senfénc
A- _
)

HON. LARRY ALAN BURNS
CHIEF UNITED STATES DISTRICT JUDGE

 

 
2

AO 245B (CASD Rey, 1/19) Judgment in a Criminal Case

 

DEFENDANT: JUAN CARLOS PRADO ROMERO (8) Judgment - Page 2 of 3
CASE NUMBER: 3:17-CR-01465-LAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
48 months (Court orders custody credit given for time spent in custody commencing on 10/1 1/2017)

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

Ll. The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district: .
OO at . A.M. on

 

 

LC) as notified by the United States Marshal.
q The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
O -onor before
C1 as notified by the United States Marshal.
LJ as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

~ RETURN
I have executed this judgment as follows:
Defendant delivered on , | _ to
at : , with a certified copy of this judgment.
UNITED STATES MARSHAL -
By . DEPUTY UNITED STATES MARSHAL .

3:17-CR-01465-LAB

 
4
AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

DEFENDANT: JUAN CARLOS PRADO ROMERO (8)
CASE NUMBER: 3:17-CR-01465-LAB

SUPERVISED RELEASE

Upon reiease from imprisonment, the defendant will be on supervised release for a term of:
5 years

SPECIAL CONDITIONS OF SUPERVISION

e Do not enter the United States illegally.

e The defendant must not commit another federal, state or local crime.

ff

Judgment - Page 3 of 3

3:17-CR-01465-LAB

 

 
